           Case 1:19-cv-08101-ER Document 12 Filed 11/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       Nov. 15, 2019
 VLADIMIR GOROKHOVSKY and
 IGOR KAIUROV,
                   Plaintiffs,                                             ORDER
                                                                       19-CV-8101 (ER)
                    -against-
 ELEANORA STEFANTSOVA,
                                Defendant.

EDGARDO RAMOS, United States District Judge:


       On August 29, 2019, Vladimir Gorokhovsky, a lawyer representing himself, and Igor

Kaiurov, a pro se plaintiff (collectively, “Plaintiffs”), jointly filed a complaint against Eleanora

Stefantsova (“Defendant”). Doc. 1. On October 17, 2019, Plaintiffs filed a motion asking the

Court for leave to issue a summons, as they allegedly served a waiver of service on Defendant

and she did not respond. Doc. 10. The request is DENIED. Plaintiffs are directed to review the

Electronic Case Filing Rules & Instructions for the Southern District of New York concerning

the issuance of summonses.

       The Clerk of the Court is respectfully directed to terminate the motion, Doc. 10.

       It is SO ORDERED.

 Dated: November 15, 2019
        New York, New York                       ________________________________
                                                       Edgardo Ramos, U.S.D.J.
